            Case 20-03237 Document 82 Filed in TXSB on 07/21/21 Page 1 of 2
                                                                                        United States Bankruptcy Court
                                                                                            Southern District of Texas

                                                                                               ENTERED
                          IN THE UNITED STATES BANKRUPTCY COURT                                July 21, 2021
                            FOR THE SOUTHERN DISTRICT OF TEXES                              Nathan Ochsner, Clerk
                                     HOUSTON DIVISION

IN RE:                                                    §
                                                          §        CASE NO: 18-34658
HOUTEX BUILDERS, LLC and                                  §
415 SHADYWOOD, LLC and                                    §        CHAPTER 11
2203 LOOSCAN LANE, LLC,                                   §
                                                          §
            Debtors.                                      §
                                                          §
HOUTEX BUILDERS, LLC                                      §
and                                                       §
2203 LOOSCAN, LLC                                         §
and                                                       §
415 SHADYWOOD, LLC                                        §
and                                                       §
SPIRIT OF TEXAS BANK SSB,                                 §
                                                          §
            Plaintiffs,                                   §
                                                          §
VS.                                                       §        ADVERSARY NO. 20-3237
                                                          §
HL BUILDERS, LLC and                                      §
ANNA WILLIAMS,                                            §
                                                          §
            Defendants.                                   §

                                          ORDER SCHEDULING TRIAL
           This case is before the Court concerning the scheduling of trial. Accordingly:
IT IS ORDERED THAT:
           1.      Any dispositive motions shall be filed no later than September 24, 2021.
           2.      This case is set for trial in Courtroom 403, 515 Rusk St., Houston, Texas, at 9:00
a.m. on November 15, 2021. Effective immediately, all hearings before Judge Norman will be
held on a hybrid basis. Parties may appear remotely or in person unless otherwise ordered by the
court. Parties should reference the court’s website for instructions. 1 The Court may require in-
person attendance at a hearing. On the oral or written motion of any party-in-interest, the court
may order personal appearance of parties or witnesses either before or during the scheduled trial.


1
    https://www.txs.uscourts.gov/page/united-states-bankruptcy-judge-jeffrey-p-norman
1/2
         Case 20-03237 Document 82 Filed in TXSB on 07/21/21 Page 2 of 2




        3.      The attorneys for all parties shall meet together by agreement, instigated by counsel
for the plaintiff, no later than ten (10) days before the date of the trial to:
a.      discuss the possibility of settlement;
b.      stipulate to as many facts and issues as possible;
c.      examine all exhibits and documents and other tangible evidence proposed to be used at the
        trial;
d.      furnish opposing counsel the names and addresses of all witnesses;
e.      prepare a pretrial stipulation in accordance with this order; and
f.      complete all other matters which may expedite both the pretrial and trial of this case.

        4.      No later than five (5) days before the date of trial, the parties shall file with the
Court a Pretrial Stipulation which shall contain:
a.      the basis of jurisdiction;
b.      a concise statement of the nature of the action;
c.      a brief, general statement of each party’s case or contentions;
d.      a concise statement of those facts which are admitted and will require no proof at trial,
        together with any reservations directed to such admissions;
e.      a concise statement of those issues of law on which there is agreement;
f.      a concise statement of those issues of fact which remain to be litigated;
g.      a concise statement of those issues of law which remain for determination by the Court;
h.      a list of all exhibits to be offered at trial with notation of all objections thereto;
i.      a list of all witnesses who may be called at the trial and those witnesses who will be called
        at the trial and a brief statement as to what each witness will testify to;
j.      a list of depositions to be used at trial for purposes other than potential impeachment with
        identification of specific pages and lines proposed to be published to the trier of facts; and
k.      the signatures of counsel for all parties.

        5.      No later than five (5) days before the date set for trial, each side shall file and serve
on opposing counsel a trial brief or memorandum with citations of authorities and arguments in
support on all disputed issues of law.
        6.      Should this matter settle before trial, the parties shall report the same by sending an
email to Judge Norman’s case manager at mario_rios@txs.uscourts.gov.
        7.      Failure to comply with the requirements of this order may result in dismissal of the
action, default or other appropriate penalties.
         SIGNED 07/21/2021


                                                        ___________________________________
                                                        Jeffrey Norman
                                                        United States Bankruptcy Judge

2/2
